Citation Nr: 9914454	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-09 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1943 to 
April 1946 and from May 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
hearing loss.

In April 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).


FINDINGS OF FACT

1.  The appellant currently has hearing loss.

2.  The appellant has submitted competent lay evidence of 
exposure to acoustic trauma during service.

3.  There is no evidence of incurrence of hearing loss during 
service or within the year after the appellant's separation 
from service.

4.  There is no medical evidence of a link between the 
appellant's current hearing loss and any disease or injury in 
service, and his claim for service connection is not 
plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for hearing loss, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307 and 3.309 (1998); see Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability.)

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (1998). ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110 (West 1991); 
C.F.R. §§ 3.303 and 3.304 (1998); Hensley, 5 Vet. App. at 
159-60.

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records, his 
contentions in statements to the RO and during the personal 
hearing in 1999, the reports of VA examinations conducted 
between 1954 and 1993, private audiograms conducted between 
1969 and 1986, and letters and records from George Luckey, 
M.D., Gerard Haggstrom, M.D., and H.V. Herndon, M.D.

The appellant is not entitled to presumptive service 
connection for sensorineural hearing loss.  He does not 
contend nor does the medical evidence show that hearing loss 
was manifested in the year following his separation from 
service.  The first medical evidence showing any evidence of 
hearing loss is the VA examination report from December 1961, 
which was approximately nine years after the appellant's 
separation from active service.

Although the numeric audiometric findings have not been 
reported in the appellant's medical records, several medical 
professionals have diagnosed hearing loss.  The reports of 
audiograms conducted between 1969 and 1986 are consistent 
with that diagnosis.  The appellant has submitted competent 
evidence of exposure to acoustic trauma during service.  He 
stated that he was exposed to noise when working in the 
engine room.  His statements are credible in light of his 
service records, which show that he was an engineer during 
his second period of service.  His statements regarding noise 
exposure during service are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Therefore, there is sufficient evidence of a current 
disability and of a disease or injury during service, and the 
first two elements of a well-grounded claim for service 
connection have been satisfied. 

However, there is no medical evidence showing a nexus, or 
link, between a disease or injury incurred during service and 
the appellant's current hearing loss.  His service medical 
records for both periods of service showed normal hearing 
acuity, with no inservice complaints of hearing difficulty.  
The appellant does not maintain that he was treated during 
service for hearing loss.  There is no medical evidence 
showing symptoms of or treatment for hearing loss between his 
separation from active service in 1952 and the VA examination 
conducted in 1961 which showed that he had slight deafness.  
At no time has a medical professional rendered an opinion 
that the appellant's hearing loss is related to his active 
service in any manner, including the inservice acoustic 
trauma. 

The Board is cognizant of the fact that the appellant 
maintains that his hearing loss was caused by inservice 
acoustic trauma.  However, even accepting his statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion.  There is no 
indication that the appellant possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Nonetheless, where a claim is not well grounded, it is 
incomplete, and VA is obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application for benefits.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  The Board notes that the RO notified the 
appellant in the rating decision on appeal that the evidence 
did not show that his hearing loss was incurred during 
service or diagnosed within one year of service.  The Board 
views that information, in conjunction with the information 
contained in the Statement of the Case and in this decision, 
as informing the appellant of the type of evidence needed, 
thus satisfying Robinette.  See also Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding or 
further duty to inform the appellant of the necessity to 
submit certain evidence to complete his application for VA 
benefits as he has not referred to any specific piece of 
evidence that is missing.  38 U.S.C.A. § 5103(a) (West 1991).  
Nothing in the record suggests the existence of evidence that 
might well ground his claim; he denied during his personal 
hearing that a doctor has told him that he has hearing loss 
as a result of his military service. 

While the RO denied service connection on the merits rather 
than on the basis that the claim was not well grounded, the 
Board concludes that such rating action amounts to no more 
than harmless error and is not prejudicial to the appellant, 
as his arguments concerning the merits of the claim included, 
at least by inference, the argument that sufficient evidence 
to establish a well-grounded claim is of record.  Therefore, 
it is not necessary to remand the matter for the issuance of 
a supplemental statement of the case concerning whether or 
not the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that links his current hearing loss to a disease or 
injury during service, the claim for service connection must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995) and Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for hearing loss is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

